Citation Nr: 1810533	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-24 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable initial rating for temporomandibular joint dysfunction (TMJ) with closed lock.

2. Entitlement to a compensable initial rating for migraine headaches.

3. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2005 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction of this matter has been transferred to the RO in St. Petersburg, Florida.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in St. Petersburg, Florida. A transcript of the hearing is of record.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record. The Veteran states that she is unable to work as a result of her service-connected disabilities, to include migraines and TMJ with closed lock. In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The Board notes that additional medical records, to include a VA examination, private treatment records, and VA treatment records, have been added to the claims file since the June 2014 Statement of the Case (SOC). At the July 2017 Travel Board hearing, the Veteran waived initial consideration of such records by the AOJ. 

The issue of entitlement to service connection for the loss of teeth secondary to service-connected TMJ with closed lock has been raised by the record in the June 2011 VA examination and December 2015 private examination, but has not been adjudicated by the (AOJ). Therefore, the Board does not have jurisdiction over the issue, and the Board refers it to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).

The issues of entitlement to a compensable rating for migraine headaches and entitlement to a TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's TMJ with closed lock has been manifested by constant pain, locking, difficulty opening mouth to talk, eat, and brush her teeth, with range of motion testing indicating limited motion of inter-incisal range of 0 to 10 mm, range of lateral excursion of 0 to 4 mm, and loss of condyloid process one or both sides. 


CONCLUSION OF LAW

For the entire period on appeal, the criteria for establishing the schedular maximum rating of 40 percent for bilateral TMJ with closed lock have been met. 38 U.S.C. §§ 1154 (a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 9905-9908 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. TMJ with Closed Lock

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2; see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating is assigned. Id. 

Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided. See 38 C.F.R. § 4.14 (2017). Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated. Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Notably, the provision regarding the avoidance of pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.

The Veteran's TMJ with closed lock is rated by under 38 C.F.R. § 4.150, Diagnostic Codes 9905-9908. Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

The criteria for evaluating limited motion of temporomandibular articulation is set forth in Diagnostic Code 9905. Under Diagnostic Code 9905, a 40 percent disability rating applies where the Veteran's inter-incisal range of motion is 0 to 10 mm; a 30 percent disability rating applies where the Veteran's inter-incisal range of motion is 11 to 20 mm; a 20 percent disability rating applies where the Veteran's inter-incisal range of motion is 21 to 30 mm; and a 10 percent disability rating applies where the Veteran's range of lateral excursion is 0 to 4 mm, or where his inter-incisal range of motion is 31 to 40 mm. The criteria provide that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

Under Diagnostic Code 9908, a 30 percent disability rating applies where condyloid process, loss of, one or both sides.

At the July 2017 Travel Board hearing, the Veteran testified that her jaw was currently locked, with difficulty speaking. She explained that she has episodes of locked jaw at least three times a week, with the episodes lasting from a couple of hours to a couple of days. The Veteran asserts that she has experienced such symptoms since service.

The Veteran was afforded a VA examination in March 2011. The Veteran reported that she underwent right joint surgery but that she experiences constant pain on both sides, measuring 9 out of 10 for pain severity. The Veteran reported difficulty opening her mouth, talking, and chewing, with such difficulties occurring daily. The Veteran noted swelling at the bilateral sides, which lasts for various amounts of time. The Veteran reported that she has received steroid shots as treatment and a night guard, but that the response has been poor. The VA examination notes that the Veteran stated that after surgery in April 2008 she was able to open her mouth 44 mm, but that this only lasted 1 month. She then heard a loud pop and her jaw was locked. The Veteran has been treated with pain medication, to include Methadone and Soma, and surgeons have been able to open her mouth under sedation. Upon physical examination, the Veteran was noted to have maxilla within normal limits. A smaller right condyle was noted as a result of surgery. The VA examination report indicates that the range of motion of the lateral excursion and inter-incisal were not performed because at the time of the evaluation the Veteran's jaw was locked together and she could not open her mouth or separate her teeth at all. 

A December 2015 private examination reports that the Veteran was barely able to open her mouth (15 mm to 20 mm), with the probing depth only able to be measured on the buccal side. The Veteran again reported that she is unable to brush or floss her teeth on the tongue and roof side, and that she has been on a soft food diet for years. 

The Veteran was afforded an additional VA examination in June 2016. Upon physical examination, the examiner noted a diagnosis of loss of condyloid process of the jaw. The examiner noted that the Veteran reports flare-ups, which manifest in closed lock about 2-3 times per week. The Veteran again reported trouble eating, with diet restrictions that include avoiding hard foods or large boluses. Range of motion testing was productive of right and left lateral excursion of 4 mm with functional loss noted to be pain with chewing, localized tenderness or pain on palpation of the joint or associated soft tissue, and right condyle altered due to previous surgery. No evidence of crepitus or clicking or joints or soft tissue of the right TMJ. Inter-incisal distance measured 10 mm. The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion after three repetitions noted. 

The June 2016 VA examination was not conducted during a flare-up, but the VA examiner noted additional functional loss during flare ups, noting pain, lack of endurance, and incoordination. However, the VA examiner was not able to describe the additional functional loss during flare-ups in terms of range of motion because the exam is not being conducted during a flare up. The June 2016 VA examiner reported that the right TMJ demonstrated a significant difference of the morphology of the right versus the left condyle. Imaging of the Veteran's TMJ indicated degenerative or traumatic arthritis. The VA examiner noted that the Veteran is currently unemployed and reported that her TMJ impacts her ability to work, as her condition causes difficulty talking.

Private treatment records from October 2015 through July 2017, and VA treatment records from July 2013 to November 2015 indicate continued pain, locked jaw, and tightness, with numerous visits to the emergency room.

Given the medical and lay evidence of record, the Board finds that the Veteran's TMJ with closed lock more nearly approximates a 40 percent disability rating for the entire period on appeal. Under Diagnostic Code 9905, a 40 percent disability rating applies where the Veteran's inter-incisal range of motion is 0 to 10 mm. In this case, throughout the period on appeal the Veteran reported episodes of locked jaw multiple times a week, with nearly complete limitation of movement. Such limitation of movement severely impairs the Veteran from speaking, eating, and brushing her teeth. 

In addition to the Veteran's lay testimony, medical evidence corroborates the Veteran's asserted symptomatology. As noted above, at the March 2011 VA examination, the Veteran's jaw was locked and the Veteran was unable to open her mouth or separate her teeth. Similarly, the December 2015 private examination report indicates that the Veteran could barely open her mouth, with the probing depth only able to be measured on the buccal side. Complete range of motion testing was not performed at either examination. 

Moreover, at the June 2016 VA examination, the Veteran reported that she was not currently experiencing a flare up, but her range of motion testing was still productive of limitations more nearly approximated by a 40 percent disability rating under Diagnostic Code 9905, with functional loss productive of inter-incisal measuring 10 mm with pain upon chewing, and localized tenderness or pain on palpation of the joint or associated soft tissue. The Board finds the range of motion testing included in the June 2016 VA examination report to be probative in that the Veteran was able to complete range of motion testing and repetitive use testing. At the July 2017 Travel Board hearing, the Veteran testified that such examination was an accurate depiction of her disability. The June 2016 VA examination report superficially notes that the Veteran was not experiencing a flare up during the June 2016 VA examination, but the Veteran's right and left lateral excursion measured 4 mm, which more nearly approximates a 40 percent disability rating. While the Board notes that the June 2016 VA examiner was unable describe the additional functional loss during flare-ups in terms of range of motion because the exam is not being conducted during a flare up, the Board notes that a 40 percent disability rating is the maximum rating available under Diagnostic Code 9905. 

In light of Diagnostic Code 9905, in conjunction with 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board considers range of motion testing and medical and lay reports of the Veteran's symptoms of frequent jaw-locking, significant pain, and necessity for medical intervention, and how these translate to functional loss. Given this evidence, the Board finds that the severe symptoms for the Veteran's TMJ reported by the Veteran and physicians for the entire period on appeal most closely approximates the loss off motion where the inter-incisal range of motion is 0 to 10 mm requiring the schedular maximum 40 percent rating. 

The Board has considered whether a higher rating is warranted under other potentially applicable Diagnostic Codes. Medical evidence of record indicates loss of condyloid process, one or both sides. However, the maximum disability rating available under Diagnostic Code 9908 is 30 percent. Additionally, pertaining to evidence of arthritis of the jaw and pain, arthritis is rated under Diagnostic Code 5003. However, ratings for arthritis cannot be combine with ratings based on limitation of motion of the same joint. Therefore, as the rating assigned for TMJ is due to limitation of motion of the joint, no separate rating can be assigned under Diagnostic Code 5003. 38 C.F.R. § 4.71a (2017). Last, the Veteran has not been diagnosed with chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900), loss of the mandible (Diagnostic Codes 9901 and 9902), nonunion and malunion of the mandible (Diagnostic Codes 9903 and 9904), loss of the ramus (Diagnostic Codes 9906 and 9907), loss of coronoid process (Diagnostic Code 9909), loss of the hard palate (Diagnostic Codes 9911 and 9912), loss of the maxilla (Diagnostic Codes 9914 and 9915), or malunion or nonunion of the maxilla (Diagnostic Code 9916). Therefore, a higher disability rating in excess of 40 percent the Veteran's TMJ with closed lock is not warranted.

As reflected in the lay and medical evidence of record, the symptoms throughout the period on appeal are essentially consistent. For this reason, staged ratings are not applicable. See Fenderson, 12 Vet. App. at 119. Thus, the Board finds that for the entire period on appeal, the Veteran's service-connected TMJ with closed lock more nearly approximates an increased rating of 40 percent, but no high, and to this extent, the claim is granted.


ORDER

For the entire period on appeal, entitlement to an initial rating of 40 percent, but no higher, for TMJ with closed lock is granted.


REMAND

The Veteran asserts that her migraine headaches have become increasingly worse. At the July 2017 Travel Board hearing, the Veteran testified that her migraine headaches include frustrating attacks which lead her to seek treatment at the emergency room about every two weeks. She asserts that her migraines are debilitating with dizziness that has caused her to fall and vomiting. The Veteran states that she used to have three or four migraines per month, but now she has at least one every week. 

The Veteran was last afforded a VA examination of her migraine headaches in June 2011. Such examination did not indicate the specific level of disability, to include whether such headaches were prostrating. Considering the June 2011 examination report and the Veteran's testimony as to worsening of symptomatology, the Board remands this matter for an additional VA examination to determine the severity of the Veteran's migraine disability during the entire period on appeal since discharge in November 2010. Upon remand, the AOJ is directed to obtain all ongoing and outstanding treatment records, and to schedule the Veteran for a VA examination. The VA examiner is directed to consider the Veteran's testimony and assertions, as well as treatment records indicating frequent visits to the emergency room.

As for the issue of entitlement to a TDIU, the Veteran has attributed her inability to work to his service-connected disabilities, to include her migraine headaches. Hence, the Veteran's claim for an increased disability rating for service-connected migraine headaches includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16 (a) (2017), and such issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). Both issues are remanded for further development and evaluation. Upon remand, the Veteran should be provided specific notice of the information and evidence that is necessary to substantiate a claim for TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and/or private treatment records, to include emergency room records from the Gainesville VA Hospital, Lake City VA Hospital, and Southeast Georgia Health System (private). See July 2017 Travel Board hearing transcript. 

For outstanding private treatment records, request that the Veteran submit or authorize for release such private treatment records. After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran. If VA is unable to obtain such records, the Veteran should be afforded the opportunity to furnish such records directly to VA. 

All records received should be associated with the electronic claims file.

2. Provide the Veteran with appropriate notice of VA's duties to notify and assist regarding the Veteran's claim for entitlement to TDIU, to include notification of how to substantiate a claim for TDIU.

3. Thereafter, the RO should schedule an appropriate VA examination to determine the severity of the Veteran's migraine headache disability during the entire period on appeal. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

Any indicated studies should be performed and all pertinent pathology found on examination should be noted on the evaluation report.

The examiner is asked to provide an assessment on the nature and severity of the Veteran's migraine headaches, including whether any of the Veteran's migraine headaches are prostrating in nature, for the entire period on appeal since discharge in November 2010. For the entire period on appeal, the examiner should also specifically address how often the Veteran has headaches, how often, if ever, they are prostrating, how long they last, and whether they result in economic inadaptability.

Please comment on the severity of the Veteran's migraine headaches for the entire period on appeal since discharge in November 2010. In doing so, the examiner should address the Veteran's testimony of worsening with increased symptomatology noted at the July 2017 Travel Board hearing. The VA examiner is directed to address the June 2011 VA examination report, the Veteran's asserted frequent visits to the emergency room, and VA and private treatment records.

The rationale for any opinion rendered must be provided. If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims. If any requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond. The case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


